Per Curiam :
The defendant, Burnett Y. Tiffany, obtained judgment against the rplaintiff, and the plaintiff took an appeal to tiffs court and served his proposed case on appeal. The case seems to have been settled, and the defendant conceiving that there was some error therein moved ' r for a resettlement,, asking that certain matters be inserted. On the argument of that motion the court examined the stenographer’s minutes in detail, and in the order denying the motion the stenographer’s minutes were recited as having been read. The defendant appealed from such order refusing a resettlement of the case, and such appeal is now pending. In the course of preparing • his papers on appeal from, such order refusing a resettlement the - defendant made a motion to be relieved from printing the stenographer’s minutes recited in the order. The court denied such motion, and the defendant now appeals.
*354The stenographer’s minutes are alleged to consist of nearly 250 pages exclusive of exhibits. It was' unnecessary to print them in full in' order to bring before' this court the question as to whether the order refusing resettlement was right or wrong. Extracts relating to the matters in controversy only were necessary. ' Such parts as were material could be designated' and those: that had no bearing upon the question eliminated.
The order should be reversed, with ten dollars- costs and disbursements, and the matter remitted to the Special Term for action thereon in accordance herewith.
Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ.
Order reversed, with .ten dollars costs and disbursements, and case remitted to Special Term as stated-in opinion. Settle order on notice.'